VOCATIONAL EDUCATION TEACHERS — COMPENSATION Vocational education teachers who teach an additional two months in the summer are entitled to receive the same monthly salary for such additional months as is received during the school year for performing regular teaching duties.  The Attorney General has considered your request for an opinion on the following question relating to compensation of vocational education teachers: "We respectfully request your opinion as to whether the salaries for summer months are to be calculated as in regular teaching months or on a base salary only." Title 70 O.S. 18-109 [70-18-109] (1971), as amended, provides in pertinent part: "Provided, further, that for the school year 1971-72 and each year thereafter the salary of a vocational education teacher shall be calculated on a basis of the months for which the teacher is actually employed subject to the approval of the State Board for Vocational Education, but not to exceed two (2) months in addition to the school term as defined by this article. For each additional month employed, the additional salary shall be calculated on the basis of one-tenth (1/10) of the base salary as prescribed by the school district for a teacher of like qualifications employed on a ten-month basis." (Emphasis added.) Under 70 O.S. 18-114 [70-18-114] (1971), a teacher is guaranteed a minimum salary which varies depending upon whether the teacher has a bachelors, masters, or doctors degree. In addition, 18-114 guarantees increments of $100.00 per year for at least each of the first fifteen years of teaching experience, and certain credit is provided for military service and out-of-state teaching experience.  Your question calls for an interpretation of the language "base salary as prescribed by the school district for a teacher of like qualifications." The term "like qualifications" would seem to include experience as well as academic achievement since both contribute to the fitness of the teacher to perform his or her duties. Therefore, by qualifying the term "base salary" with language referring to a teacher of "like qualifications" the term "base salary" should be construed as including both the salary prescribed by the school district and the experience increments to which the teacher is entitled during the regular school year. Such term should also be construed as including any flat raises provided by the Legislature over and above the minimum salary and increments.  The apparent intent of the statute was to exclude from computation of salary for the summer months of vocational education teachers only such compensation as is received by a teacher during the school year for duties discharged in addition to regular teaching duties.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Vocational education teachers who teach an additional two months in the summer are entitled to receive the same monthly salary for such additional months as is received during the school year for performing regular teaching duties.  (Joe C. Lockhart) ** SEE: OPINION NO. 74-239 (1974) ** ** SEE: OPINION NO. 74-240 (1974) ** ** SEE: OPINION NO. 74-240 (1974) **